Case 1:17-cv-01657-SAG Document 123-21 Filed 04/09/21 Page 1 of 4

EXHIBIT 19
Case 1:17-cv-01657-SAG Document 123-21 Filed 04/09/21 Page 2 of 4

 

 

In The Matter Of:
CHAE BROTHERS, LIMITED LIABILITY COMPANY, ET AL. v.
MAYOR AND CITY COUNCIL OF BALTIMORE, ET AL.

 

STEPHANIE ROBINSON
January 11, 2021
COPY

 

CourtScribes, Inc.

"Delivering More For Less"
(833) 727-4237

info@courtscribes.com

www.courtscribes.com

 

 

 
10

11

le |

13 |

14

15

16

17|

18

19

20 |

21 |

22

Case 1:17-cv-01657-SAG Documenioy ot Filed 04/09/21 Page 3 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

NORTHERN DIVISION

CHAE BROTHERS LIMITED,
LIABILITY COMPANY, ET AL.,

Plaintiffs,
Vv. : Civil Action No.
MAYOR & CITY COUNCIL OF > 1:17-CV-01657-SAG
BALTIMORE, ET AL.,

Defendants.

Video Deposition of STEPHANIE ROBINSON
Conducted Virtually
Monday, January 11, 2021

9:15 a.m.

Pages 1 - 201

Reported by: Lisa Barbera, Stenographer
10 |
11
12
13
14
15
16
17
18
19
20
21

22

Case 1:17-cv-01657-SAG Document ot Filed 04/09/21 Page 4 of 4

mayor operations.

Q. Okay. So that was when you first went
to the EOC. When you went to the command center
and then you returned to the EOC, was Khalil Zaied
still there?

A, Yes.

Q. At that point do you recall what he was

doing?
A, I don't recall.
Q. Do you recall what his general role was

at the EOC after it was activated?

A. He had the same role that many of us in
the cabinet who were there during, and we were in
the EOC emergency management center to assist in
any way we could, to answer any questions we
could, to facilitate anything we could, to address
any issues we could.

Q. Do you recall anything that he
specifically addressed or facilitated?

A. Not off the top of my head. But I'm
sure it would have all been related to anything

that would fall under operations. That could have

 
